Name: 79/208/EEC: Commission Decision of 2 February 1979 allowing admission free of Common Customs Tariff duties of the scientific apparatus described as 'Tektronix spectrum analyzer, type 491'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-02-21

 Avis juridique important|31979D020879/208/EEC: Commission Decision of 2 February 1979 allowing admission free of Common Customs Tariff duties of the scientific apparatus described as 'Tektronix spectrum analyzer, type 491' Official Journal L 044 , 21/02/1979 P. 0023 - 0023 Greek special edition: Chapter 02 Volume 7 P. 0061 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 2 FEBRUARY 1979 ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' TEKTRONIX SPECTRUM ANALYZER , TYPE 491 ' ( 79/208/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 18 AUGUST 1978 , THE UNITED KINGDOM GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' TEKTRONIX SPECTRUM ANALYZER , TYPE 491 ' SHOULD BE REGARDED AS SCIENTIFIC APPARATUS , AND WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 13 DECEMBER 1978 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IN QUESTION IS AN ANALYZER USED IN THE STUDY OF MOLECULAR STRUCTURE AND OF SIMPLE COMPLEXES BY MICROWAVE SPECTROSCOPY ; WHEREAS ITS CHARACTERISTICS ALLOW IN PARTICULAR THE DEVELOPMENT OF DOUBLE-RESONANCE AMPLIFIERS USED IN THE MEASUREMENT OF VIBRATIONALLY EXCITED MOLECULAR STATES ; WHEREAS ITS CHARACTERISTICS AND INTENDED USE RENDER IT PARTICULARLY SUITABLE FOR RESEARCH ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF EQUIVALENT SCIENTIFIC VALUE CAPABLE OF USE FOR THE SAME PURPOSE IS NOT CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , THEREFORE , DUTY-FREE ADMISSION OF THIS APPARATUS IS JUSTIFIED , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' TEKTRONIX SPECTRUM ANALYZER , TYPE 491 ' MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE APPARATUS DESCRIBED IN PARAGRAPH 1 ARE FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 2 FEBRUARY 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION